Motion GRANTED and Order filed December 23, 2020.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00849-CV
                                   ____________

                     IN RE 4X INDUSTRIAL, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-65517

                                      ORDER

      On December 22, 2020, relator 4X Industrial, LLC filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Steven
Kirkland, Judge of the 334th District Court, in Harris County, Texas, to set aside his
December 13, 2020 order granting the motion to compel responses to real party in
interest Russell Marine, LLC’s first set of requests for production of documents to
the extent the order overrules relator’s objections to certain specified requests for
production. The December 13, 2020 order was entered in trial court number 2019-
65517, styled Russell Marine, LLC v. Estebab Ruiz, Frank Thielen, and 4X
Industrial, LLC.

      Relator also has filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On December 22, 2020, relator asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the December 13, 2020 order entered in trial court cause number
2019-65517, Russell Marine, LLC v. Esteban Ruiz, Frank Thielen, and 4X
Industrial, LLC, STAYED until a final decision by this court on relator’s petition
for writ of mandamus, or until further order of this court.

      In addition, the court requests real party in interest Russell Marine, LLC to
file a response to the petition for writ of mandamus on or before January 20, 2021.
See Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                           2